Title: To Benjamin Franklin from Samuel Huntington, 1 January 1781
From: Huntington, Samuel
To: Franklin, Benjamin


Sir,
Philadelphia January 1. 1781.
You will receive herewith enclosed, a Letter addressed to his most Christian Majesty, as also a Copy of the same for your Information, together with Instructions of the 28th of November & 27th of December for your Government on the important Subject contained in the Letter to the King of France; likewise a Copy of the Instructions given to Coll. Laurens on the same Subject, and a Copy of the Resolution of Congress respecting the Declaration of the Empress of Russia.
By these Despatches you will be informed that Colonel Laurens is coming to France charged with a special Commission, with your Advice & Influence to solicit the Aids in Money and other Articles referred to in his Instructions. It is probable he will sail from America in some fifteen or twenty Days from this Time.
You will observe nevertheless, that it is the Pleasure & Expectation of Congress you should not delay any Measures for obtaining the Aids requested, or wait for the Arrival of Mr Laurens.
An Estimate of the Aids requested, except the 25.000.000 of Livres, you have already received the last Year; and no Time ought to be lost in forwarding such Aids as may be obtained.
Your Wisdom, Prudence, & Zeal for the Prosperity of the United States render it unnecessary for me to add any Perswasives on this important Subject.

I have the Honor to be with the highest Respect & Esteem sir your most obedient & most humble servant
Sam. Huntington President
The Honorable Doctor Franklin
 
Endorsed: Letter Presidt Huntington Jan. 1. 1781 recd. Feb. 13. 81
